NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4377-19

RODDY ENNICO,

          Plaintiff-Appellant,

v.

LOUISE ENNICO,

     Defendant-Respondent.
_________________________

                   Argued October 4, 2021 – Decided November 29, 2021

                   Before Judges Messano, Rose, and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Bergen County,
                   Docket No. FM-02-1399-95.

                   Russel B. Teschon argued the cause for appellant
                   (Teschon, Riccobene & Siss, PA, attorneys; Russel B.
                   Teschon and Michael P. Hickey, on the briefs).

                   Douglas J. Kinz argued the cause for respondent.

PER CURIAM
       Plaintiff Roddy Ennico appeals from a June 29, 2020 order denying his

request to reduce or terminate alimony following his retirement. We affirm.

                                       I.

      Plaintiff and defendant Louise Ennico were married for twenty-six years

and had three children together.       When the parties' first child was born,

defendant became a stay-at-home mother and a full-time homemaker. She had

no formal job training and did not attend college, whereas plaintiff is college

educated, holds a master's degree in accounting and finance, and worked

throughout the parties' marriage. Defendant is now seventy-three-years old;

plaintiff is seventy-five-years old.

      The parties divorced on March 18, 1997, at which time their Property

Settlement and Support Agreement (PSA) was incorporated into their Dual

Judgment of Divorce (JOD). The PSA reflected the parties' intention to share

equally in their marital assets, which consisted of real estate and personal

property, such as cash, stocks, cars, and retirement assets.

      Additionally, under paragraph 7.1(a) of the PSA, the parties agreed

plaintiff would pay defendant permanent alimony at the rate of $6,000 per month

until either party died, or defendant remarried or cohabited. The alimony was




                                                                         A-4377-19
                                            2
taxable to defendant and tax deductible to plaintiff. 1 A handwritten provision

of the PSA made clear the agreement was based on plaintiff's representation that

"his current income [was] approximately $200,000 per year." Significantly, the

PSA did not reflect any earned income for defendant, nor did it provide that any

level of earned income was imputed to her.

      Paragraph 7.1(a) of the PSA also contemplated plaintiff's eventual

retirement. It stated, "the legitimate retirement of the Husband shall occasion a

'change in circumstance' which may constitute a basis for modification or

termination of alimony. Income[-]producing assets acquired or earned by the

Husband after the date hereof shall not be considered in any future alimony

modification/termination application." (Emphasis added).

                                     II.

      Following final hearing, defendant sold the home she received by way of

equitable distribution, and she downsized to a less expensive townhome in Wall


1
  Pursuant to the Tax Cuts and Jobs Act of 2017 (TCJA), Pub. L. No. 115-97, §
11051(b), 131 Stat. 2054, 2089-90 (2017), alimony is not deductible for the
payor spouse, nor included in the gross income for the payee on federal income
taxes for final judgments of divorce executed after December 31, 2018 or
"executed on or before such date and modified after such date if the modification
expressly provides that the amendments made by this section apply to such
modification." Given the timing of the entry of the PSA and that plaintiff's
alimony obligation was last modified in 2000, we are satisfied the TCJA is not
implicated in this matter.
                                                                           A-4377-19
                                           3
Township. She also attempted, with limited success, to find employment. For

example, defendant worked one day as a receptionist and left that job because

she was unable to stand for any length of time due to recent neck surgery. She

also accepted and promptly left a bookkeeping job after realizing she did not

have the skills to perform the job. In 1999, defendant launched a business

dedicated to providing personal services for the elderly, but she attracted no

more than a handful of clients. That same year, she was diagnosed with breast

cancer and underwent surgery, radiation, and chemotherapy.

      Also in 1999, plaintiff moved to reduce his alimony payments. As we

noted in a later unpublished opinion, Ennico v. Ennico, No. A-6525-06 (App.

Div. Nov. 3, 2008) (slip op. at 2), when plaintiff requested a modification of his

alimony payments in 1999, he certified he was unemployed and was forced

            to deplete his savings and sell assets in order to meet
            his daily living expenses and pay his alimony
            obligation . . . . Plaintiff's employment expert . . . [also]
            indicated that plaintiff's future employment prospects
            were likely to result in earnings of between $50,000 and
            $100,000 per year. Plaintiff [claimed] . . . his net worth
            was only $188,399.

      Based on plaintiff's representations, the trial court concluded he had

established a prima facie case of a substantial change in his circumstances.

Accordingly, it scheduled a plenary hearing to address whether plaintiff's


                                                                            A-4377-19
                                         4
alimony obligation should be adjusted. Rather than proceed with the hearing,

the parties reached a settlement. On March 9, 2000, they placed the final terms

of their settlement on the record, agreeing plaintiff's alimony obligation would

be reduced to $2,500 per month.

      The parties' attorneys were unable to agree on the form of order to

memorialize the oral agreement to adjust plaintiff's alimony obligation, in part

because a full transcript of the March 9 hearing was unavailable. Thus, on

August 23, 2000, the trial court conducted argument regarding the form of order.

During the August 23 hearing, counsel made clear that one of their central

disagreements focused on what type of income could be considered in a future

modification or termination application.

      Defendant's attorney argued the intent of the March 9 settlement

agreement was to modify paragraph 7.1(a) of the PSA to reflect a threshold

amount of income each party, not just plaintiff, could earn from employment

before the other party could seek an adjustment in alimony.         Defendant's

attorney proposed that the form of order include mutual language to the effect

that income-producing assets acquired or earned by either party after March 18,

1997 would not be considered in any future alimony modification or termination

application.


                                                                          A-4377-19
                                       5
        The judge asked if plaintiff would agree to the mutual language proposed,

to which plaintiff's counsel responded, "No, he won't, Your Honor, because

. . . . [h]er income currently . . . is [ninety] percent passive investment income.

So when she gets an increase in income, she can be making $60,000 and there's

no change in circumstance." He added, "my client is working at near his ceiling,

. . . but [defendant's counsel] wants his client to be able to double her income

before they declare a change in circumstance." Plaintiff's counsel argued, "[t]he

bottom line is that when computing the income for [plaintiff], it does not include

income from passive investments."

        Over the objection of defendant's attorney, the judge entered an Order

Modifying Final Judgment (MO) dated August 25, 2000. The MO provided in

part:

              2. In the event [p]laintiff's taxable employment income
              exceeds $125,000 per year, as further defined in
              [p]aragraph 7.1(a) of the parties' original [PSA], . . .
              [d]efendant shall have the right to use this factor, as one
              of the factors, in making an application for an increase
              in alimony. . . . A change is deemed not to occur if
              income as defined in [p]aragraph 7.1 (a) of the . . .
              [PSA], . . . is equal to or less than the $125,000 . . . .

              3. In the event Defendant's future income exceeds the
              sum of $30,000 per year, Plaintiff shall be entitled to
              use this factor, as one of the factors, in making an



                                                                             A-4377-19
                                          6
            application for a decrease in alimony* 2 . . . . A change
            is deemed not to occur if defendant's income is equal to
            or less than the $30,000 per year.

            [(Emphasis added).]

      Additionally, paragraph 4(a) of the MO amended the language set forth in

paragraph 7.1(a) of the PSA to read:

            The Husband shall . . . pay to the Wife, in cash, the sum
            of $2,500 per month until the Wife dies, the Wife
            remarries, or the Wife cohabits as defined in the
            prevailing law in the State of New Jersey, or, the
            Husband dies, whichever event shall first occur.
            Moreover, the legitimate retirement of the Husband at
            sixty-five (65) shall occasion a "change in
            circumstance[s]" which may constitute a basis for the
            modification or termination of alimony. Income[-]
            producing assets acquired or earned by the Husband
            after March 18, 1997, shall not be considered in any
            future alimony modification/termination application.
            Said alimony payments shall be includible in the
            income of the Wife . . . . In addition, said payments
            shall be deducted by the Husband . . . .

            [(Emphasis added).]

      The record reflects the judge entered a second order on August 25, 2000,

entitled "Order Concerning Tax Returns," which was meant "to give effect to


2
   The asterisk in this section of the MO refers the reader to a handwritten
notation on the last page of the order where the judge wrote, "Pursuant to 3/9/00
settlement on the record . . . opposed," confirming defendant's counsel objected
to the wording of the MO.


                                                                           A-4377-19
                                       7
the settlement agreement reached between the parties." This order compelled

the parties to annually furnish copies of their state and federal income tax returns

"to the attorney for the other party" so the attorneys could determine if a

"modification may be justified." Plaintiff challenged the entry of this order and

we reversed it on appeal. Defendant contends that based on the reversal, she

"had no way of knowing what plaintiff's employment income was" after 2000.

                                      III.

      Following the entry of the MO, defendant started a dog-walking business,

as well as an airport shuttle business. Both ventures failed. In 2001, she

downsized again, selling her townhome in Wall Township for $315,000 and

relocating to a $150,000 patio home in a retirement community called Leisure

Knolls, where her elderly mother also resided. Defendant obtained part-time

employment as a customer service representative and worked for that company

until it was sold in 2003. In or about 2005, she accepted offers to babysit for

two families at the rate of $10 to $12 per hour. She earned income of about

$640 per month from these jobs until 2015, when the children "aged out."

      The record also reflects that after the MO was entered, and continuing

until 2014, the health of defendant's mother declined. Therefore, defendant

spent numerous days a week caring for her mother. She prepared meals for her


                                                                              A-4377-19
                                         8
mother, took her to doctors' appointments, and ensured her mother was bathed.

Defendant's mother lived briefly with defendant in 2007, after her mother fell.

      Despite having downsized and taken on part-time work, defendant found

she was unable to satisfy her monthly expenses. Given her limited skills, the

demands of her caretaking responsibilities, and the prior reduction in her

alimony payments, she elected to receive her share of the marital Citibank

pension in 2004, at a reduced rate of $329 per month.

      Around the time defendant opted to receive her discounted pension benefit

from Citibank, plaintiff lost his job. He and his current wife then started up a

mortgage business, which failed in 2006. Accordingly, in 2007, plaintiff filed a

second post-judgment application seeking to terminate his alimony obligation.

He certified he had suffered a heart attack, that he and his wife personally owed

$200,000 from their mortgage business venture, and they had undertaken legal

guardianship of his wife's grandson, causing them to incur additional expenses

for the child's care. Plaintiff also stated his gross earnings amounted to $80,949

in 2006.

      The trial court denied plaintiff's motion finding his income had increased

from the time he was unemployed in 2000 because he grossed over $80,000 in

2006. The court also concluded plaintiff chose to move to southern California


                                                                            A-4377-19
                                        9
and invest in a mortgage business.          Additionally, it found plaintiff "was

voluntarily and temporarily underemployed." Further, the court stated it was

"not persuaded by [p]laintiff's claims of poverty" as he "voluntarily assumed

guardianship over his new wife's grandson" and was able to maintain an

"extravagant monthly budget in excess of $17,000."

      In 2008, we affirmed the denial of plaintiff's modification application,

observing:

             A review of plaintiff's 2007 Case Information
             Statement (CIS) reflects that plaintiff's monthly
             household expenses total $17,045, exclusive of the
             alimony payments. These expenses include a mortgage
             payment of about $3,600 a month on a $1.1 million
             home in California, lease payments for two Mercedes
             Benz vehicles for plaintiff and his second wife, debt
             service of $3,918 per month, and expenses for his
             second wife's grandchild. Plaintiff's expenses are in
             stark contrast to defendant's living expenses of only
             $3,364 per month. Plaintiff's 2007 CIS indicates that
             his net assets are valued at $265,200, including his
             share of the equity in his home. While this sum is
             substantially less than defendant's assets, this sum is
             actually more than the amount of net assets plaintiff had
             when his alimony payments were reduced in 2000.

             [Id. at 4-5.]

      A year after the court's decision, defendant turned sixty-two. To enable

her to meet her monthly expenses, defendant elected to receive her marital share

of plaintiff's Lehman Brothers pension at a reduced rate of approximately $561

                                                                           A-4377-19
                                       10
per month. Defendant also chose to receive her Social Security benefits at a

reduced rate of $875 per month. Then, in 2015, after her mother passed away

and defendant's babysitting job ended due to the children "aging out," defendant

downsized again. She sold her 1,700 square foot patio home in Leisure Knolls

and purchased a 700 square foot co-op in Fort Lee for $118,000. Defendant

maintained this last move saved her several hundred dollars per month in shelter

costs and allowed her to live closer to her sons and grandchildren.

                                     IV.

      In June 2019, plaintiff moved to terminate his alimony obligation. He was

then seventy-two years old and still living with his wife in southern California.

Plaintiff argued he was entitled to stop paying alimony because in 2017, he

retired from his position as Chief Financial Officer of Bankruptcy Management

Solutions (BMS).     He represented that once BMS was sold, he received

severance pay of approximately $1,166,000 by redeeming stock BMS gave him

as an incentive to remain with the company until its sale. His 2017 earnings

from BMS totaled $1,611,567, consisting of wages and the severance package. 3

He deposited his severance funds into a checking account he shared with his


3
   The record shows plaintiff received additional severance income from BMS
in 2018, which totaled in excess of $33,000.


                                                                           A-4377-19
                                      11
wife. But in May 2019, a few weeks before he moved to terminate his alimony

payments, plaintiff transferred those funds into his wife's individual account.

The transfer of these funds was not disclosed in plaintiff's May 2019 CIS.

      The judge determined plaintiff established a prima facie case of a

substantial change in his circumstances. Thus, he permitted the exchange of

discovery and scheduled a plenary hearing to address the support issue. The

five-day hearing commenced in December 2019 and ended in March 2020. The

parties and Robert Bates, Esq., the attorney who represented plaintiff at the

August 23, 2000 hearing, testified at the plenary hearing.

      The parties testified about their work histories, their current income and

expenses, and their understanding of the terms of the MO. Bates also testified

about the terms of the MO, and he agreed with defendant's counsel that the MO

allowed defendant to seek an increase in alimony if plaintiff's taxable

employment income exceeded $125,000 per year. Bates also acknowledged,

after plaintiff's counsel stipulated as much, that the "threshold amount of

$125,000 taxable employment income" reflected in the MO was never

referenced in the PSA. Bates further admitted that when counsel argued over

the form of the MO during the August 23, 2000 hearing and they referenced the

$125,000 threshold figure, he told the judge that "[w]hat this means is, Your


                                                                          A-4377-19
                                      12
Honor, that when calculating the $125,000 threshold for [plaintiff], his passive

investment income sources and passive income which is derived from assets he

acquired after March 18, 1997 is not included in the calculation of the

$125,000."

                                          V.

      On June 29, 2020, the judge rendered a thoughtful and comprehensive

written opinion denying plaintiff's termination application. He initially credited

defendant's testimony, finding she answered questions "without hesitation in a

candid manner" and that "her testimony was consistent with the documents

admitted into evidence." The judge added that when he compared her testimony

to the documents admitted into evidence, he "could find no inconsistent or

contrasting facts or statements."

      On the other hand, the judge found plaintiff "not to be credible," that "his

testimony was vague, inconsistent and contradictory," and "his testimony was

not consistent with the documents admitted into evidence." The judge observed

that "[i]mportantly, there were times when [plaintiff] appeared to struggle and

hesitate when the defendant's attorney asked questions about his expenses and

income, including the transfer of a large sum of money from a joint checking

account just prior to this litigation."


                                                                            A-4377-19
                                          13
      Regarding Bates' testimony, the judge stated that Bates

            basically confirmed what was stated in the August 23,
            2000 hearing [about the contested wording of the MO].
            This was that the intent of the August 25, 2000 [MO]
            was to exclude the plaintiff's passive income from post-
            judgment assets for purposes of calculating whether
            plaintiff's income exceeded $125,000 per year. This
            [c]ourt accepts this position[;] thus there is no bar to the
            consideration of the plaintiff's assets for purposes of
            determining whether he should continue to pay
            alimony, after his retirement.

      Additionally, given the language set forth in the parties' PSA and the MO,

the judge clarified:

            the parties agreed that income[-]producing assets
            acquired or earned by the [plaintiff] after the date of
            divorce shall not be considered in any future alimony
            modification/termination application. Accordingly,
            any income[-] producing assets acquired and/or earned
            by plaintiff after the divorce . . . cannot be considered
            in the determination of the amount the plaintiff has to
            pay in alimony.

            [(Emphasis added).]

      Focusing on whether plaintiff should pay any alimony post-retirement, the

judge acknowledged that:

            to properly determine a decision to reduce or
            terminat[e] plaintiff's alimony obligation, this [c]ourt
            must compare the relative financial circumstance[s] at
            the time the motion was made by plaintiff with the
            financial circumstances which formed the basis for the
            last . . . [o]rder for support. Beck v. Beck 239 N.J.

                                                                           A-4377-19
                                       14
Super.[]183, 190 (App. Div. 1990); Stamberg v.
Stamberg, 302 N.J. Super. 35, 42 (App. Div. 1990).

The last [o]rder setting forth plaintiff's alimony
obligation was on August 25, 2000. . . . In this case,
plaintiff was unable to furnish this [c]ourt with the CIS
which was filed in support of his motion to reduce his
alimony obligation at that time. What is clear,
however, is that plaintiff was unemployed at the time
this motion was filed in 2000.

. . . . The result of that motion was a settlement between
the parties reducing his alimony obligation from
$6,000[] per month to $2,500[] per month.

In the plaintiff's motion to modify his alimony
obligation in 2007, he stated that he became
unemployed once again when the business he and his
current wife invested in went out of business and he lost
his entire investment. Based on the evidence presented
in this case, the plaintiff's financial situation now is
better than his financial situation in 2000 and 2007.

      ....

. . . . [T]he plaintiff's net worth is $2,181,424[], which
is significantly higher than his net worth in 2007[,]
which was $530,400[].

      ....

The [monthly] income available to plaintiff is his
[S]ocial [S]ecurity check in the amount of $3,700[] and
stock dividends of $186.66 and IRA distributions of
$960[,] for a total of $4,786.66 per month. These
figures do not include any income from his pensions
[totaling $2,883 per month]. The income from his
[pensions] is exempt as the parties equally divided

                                                             A-4377-19
                           15
            those pension accounts at the time of the divorce.
            However, these payments are still relevant in the
            evaluation of the parties' respective financial
            circumstances with regard to meeting their household
            expenses.

            . . . . Plaintiff's income is now $7,669 [per month,
            including his Citibank and Lehman Brothers pension
            benefits,] as compared to no income in 2000 and
            $80,949[] in 2006. Balancing all of these figures, it is
            clear that his financial situation has improved.

      Not only did the judge fully consider the parties' work history and their

prior and current financial circumstances, but he also properly analyzed the

factors outlined in N.J.S.A. 24:34-23(j)(3) to address plaintiff's termination

application. For example, the judge found that while defendant had the ability

to "more adequately save for her retirement," she failed to do so "based on a

series of unforeseen events and [her] corresponding decisions. . . . This

include[ed] her decision to move closer to her elderly mother and care for her in

her declin[ing] years." He further observed that if defendant had "waited until

a later age to retire, she would have been in a far superior retirement position at

this time." Nonetheless, he credited her attempts to minimize her expenses and

concluded "[n]o one can state that she lived an extravagant lifestyle."

      Additionally, the judge found under N.J.S.A. 24:34-23(j)(3) that not only

was plaintiff's retirement at seventy-one years old in good faith, but it was


                                                                             A-4377-19
                                       16
consistent with the accepted age of retirement for individuals in plaintiff's field,

and in keeping with the parties' reasonable expectations. However, after finding

plaintiff's monthly expenses, excluding alimony, totaled $4,998, he concluded

"plaintiff has made a limited attempt to reduce his monthly expenses."

      The judge calculated that between September 2017 and July 2019,

plaintiff's travel and lodging expenses averaged about $1,466 per month and in

a similar period, his restaurant and entertainment expenses totaled $627 and

$141 per month, respectively. Further, the judge found these figures were in

"sharp contrast" to the lower figures set forth in his plaintiff's 2019 CIS and that

plaintiff "admitted during cross-examination that the figures in his CIS were in

fact[,] underreported."   Moreover, the judge calculated that for the period

between May 2017 and July 2019, plaintiff's deposits into his joint Wells Fargo

account, from which he paid household expenses, averaged $35,000 per month.

The judge determined that after deducting non-recurring deposits such as "non-

recurring compensation payments from BMS and 'back[-]to[-]back' transfers

from his Wells Fargo brokerage account," plaintiff's monthly deposits averaged

closer to $29,939 per month. Also, the judge determined that plaintiff "pays

household bills out of a joint checking account with his current wife. When




                                                                              A-4377-19
                                        17
there is a short[]fall . . . his wife . . . transfer[s] money from her account or from

the brokerage account into the checking account."

      Turning to defendant's financial circumstances, the judge calculated

defendant's "gross income from all sources" totaled approximately $4,765 per

month, consisting of Social Security benefits of $875, pension benefits from

Citigroup and Lehman Brothers totaling $890, $500 in IRA withdrawals, and

alimony payments of $2,500. Further, he determined defendant's budget was

$4,115 per month, so that "the termination of her alimony will have a significant

deleterious effect on her." The judge added that, "to make up for the loss of

alimony payments, [d]efendant would have to increase her IRA withdrawals to

about $3,000[] per month. This would result in her IRA being dissipated in less

than four years."

      After comparing the parties' financial circumstances, the judge concluded,

"[t]here is little question that plaintiff has substantial assets . . . in the amount

of $856,000[]. This includes his one-half share of his house in San Clemente."

Further, the judge determined plaintiff transferred $1,218,260

             out of his joint Wells Fargo Advisors stock account into
             his current wife's individual account on May 15, 2019.
             This amount was not reflected in his filed CIS on this
             case. With this amount taken into consideration for his
             net worth calculation, his net worth is about
             $2,181,424[]. Plaintiff acknowledged at trial[] that

                                                                               A-4377-19
                                         18
             these funds were from the severance he received from
             BMS in April and May 2017. Plaintiff's explanation for
             this transfer lacked credibility.

        The judge continued:

             Of concern to this [c]ourt is plaintiff's transfer of
             $1,218,260[] out of his joint Wells Fargo Advisors
             stock account into his current wife's individual Wells
             Fargo account on May 15, 2019. It would appear that
             much, if not all of these funds, were the plaintiff's
             proceeds from his severance from BMS.

             Taking all the evidence into consideration, plaintiff's
             lifestyle and financial position have improved from
             where they were in 2007 at which time his motion was
             decided by the [c]ourt denying his application to reduce
             or terminate his alimony obligation.

                   ....

             It would accordingly appear that plaintiff has failed to
             prove by a preponderance of the evidence that his
             financial circumstances have changed for the worse
             since the August 2000 support [o]rder. This [c]ourt
             finds that the evidence at the hearing shows that
             plaintiff's current income is higher, his ability to meet
             his expenses is greater and clearly his net worth is
             significantly higher than in the year 2000.

                                      VI.

        On appeal, plaintiff advances the following arguments for our

consideration:

   I.     THE COURT ABUSED ITS DISCRETION CAUSING A
          MANIFEST DENIAL OF JUSTICE IN DETERMINING

                                                                         A-4377-19
                                       19
       THAT THE ASSETS WHICH PLAINTIFF EARNED OR
       OBTAINED    AFTER   THE    DIVORCE   WERE
       AVAILABLE TO PAY ALIMONY, CONTRARY TO
       THE EXPRESS LANGUAGE OF THE PARTIES[' PSA]
       INCORPORATED     INTO    THE   [JOD]   AND
       SUBSEQUENT ORDER OF AUGUST 2[5], 2000
       WHICH PROVIDED INCOME[-]PRODUCING ASSETS
       ACQUIRED BY THE PLAINTIFF AFTER THE DATE
       OF DIVORCE "SHALL NOT BE CONSIDERED IN ANY
       FUTURE ALIMONY MODIFICATION/TERMINATION
       APPLICATION."

II.    THE COURT ABUSED ITS DISCRETION CAUSING A
       MANIFEST DENIAL OF JUSTICE BY COMPARING
       PLAINTIFF'S CURRENT ASSETS AND INCOME
       AVAILABLE TO PAY ALIMONY AFTER HE WAS
       RETIRED FROM WORK AND OVER [SEVENTY-
       THREE] YEARS OF AGE, WITH HIS ASSETS AND
       INCOME AT THE TIME THE LAST ORDER WAS
       ENTERED IN 2000 WHEN HE WAS NOT RETIRED
       AND APPROXIMATELY [FIFTY-TWO] YEARS OF
       AGE, AND THE PARTIES EXPECTED HE WOULD
       RETURN TO EMPLOYMENT EARNING INCOME UP
       TO $125,000 A YEAR.

III.   THE COURT ERRED AS A MATTER OF LAW BY
       REQUIRING THE PLAINTIFF PROVE BY A
       PREPONDERAN[C]E OF EVIDENCE THAT HIS
       "FINANCIAL CIRCUMSTANCES HAVE CHANGED
       FOR THE WORSE SINCE THE AUGUST 2000
       SUPPORT ORDER."

IV.    A MANIFEST DENIAL OF JUSTICE OCCURRED
       BECAUSE THE COURT MADE FACTUAL FINDINGS
       NOT   SUPPORTED    BY   SUFFICIENT   AND
       SUBSTANTIAL CREDIBLE EVIDENCE AS A WHOLE
       RESULTING IN ITS DECISION TO DISMISS


                                                    A-4377-19
                           20
     PLAINTIFF'S ACTION TO TERMINATE ALIMONY,
     [INCLUDING]:

     A. [A]ny factual evidence which supported consideration
     of plaintiff's assets and income . . . produced, earned or
     obtained after the divorce, when the testimony of both
     parties and the witness were that assets and income
     produced from those assets after the date of divorce would
     not be considered when determining plaintiff['s] ability to
     pay alimony[;]

     B. That the plaintiff received a severance of one million
     two hundred eighteen thousand dollars ($1,218,000[])
     from his employment with BMS, however the proofs
     established to the contrary that this sum transferred into
     his wife's account was comprised principally of proceeds
     from the sale of stock (one million dollars) and payment
     for unused vacation time pay (one hundred thousand
     dollars)[;]

     C. That the defendant prepared for her retirement by
     reducing her monthly cost of living from $2,100 per month
     to $1,364 per month by moving from a house in Leisure
     Knolls to a co-op in Fort Lee, notwithstanding the
     defendant testify[ing] her actual housing costs at Leisure
     Knolls were . . . $1,000 per month or less and hundreds of
     dollars less than her current costs[; and]

     D. That plaintiff has sufficient income to pay alimony to
     defendant of $2,500/month notwithstanding his monthly
     expenses are $7,498 and his income from Social Security
     is only $3,700 and the remainder of his income is not to be
     considered based upon the agreement of the parties and
     equitable distribution of retirement accounts.

V.   THE COURT ABUSED ITS DISCRETION CAUSING A
     MANIFEST DENIAL OF JUSTICE BY DETERMINING
     UPON ITS REVIEW OF THE APPLICABLE

                                                                   A-4377-19
                                  21
          STATUTORY FACTORS THAT "THE BULK OF THE
          FACTORS WEIGH IN DEFENDANT'S FAVOR,"
          SUPPORTING THE CONTINUED PAYMENT OF
          ALIMONY NOTWITHSTANDING ALL OF THE
          FACTORS WEIGH IN FAVOR OF THE PLAINTIFF,
          EXCEPT FOR FACTOR [EIGHT] CONCERNING THE
          FINANCIAL INDEPENDENCE OF THE DEFENDANT
          AND THE FINANCIAL IMPACT ON HER.

We find each of these arguments unavailing.

      We accord "great deference to discretionary decisions of Family Part

judges," Milne v. Goldenberg, 428 N.J. Super. 184, 197 (App. Div. 2012), in

recognition of the "family courts' special jurisdiction and expertise in family

matters," N.J. Div. of Youth & Fam. Servs. v. M.C. III, 201 N.J. 328, 343

(2010) (quoting Cesare v. Cesare, 154 N.J. 394, 413 (1998)). Further, we are

bound by the trial court's factual findings so long as they are supported by

sufficient credible evidence. N.J. Div. of Youth & Fam. Servs. v. M.M., 189

N.J. 261, 279 (2007) (citing In re Guardianship of J.T., 269 N.J. Super. 172, 188

(App. Div. 1993)). Nevertheless, "[t]o the extent that the trial court interprets

the law and the legal consequences that flow from the established facts, [the

conclusions are reviewed] de novo." Motorworld, Inc. v. Benkendorf, 228 N.J.

311, 329 (2017).

      A court can modify an agreement for alimony where there is a showing of

changed    circumstances.        Quinn     v.   Quinn,   225    N.J.    34,       49

                                                                              A-4377-19
                                      22
(2016) (citing Berkowitz v. Berkowitz, 55 N.J. 564, 569 (1970)); see

also Lepis v. Lepis, 83 N.J. 139, 146 (1980); N.J.S.A. 2A:34-23(b). Where the

supporting spouse seeks a termination of alimony, "the central issue is th e

supporting spouse's ability to pay." Miller v. Miller, 160 N.J. 408, 420 (1999).

      "An income reduction resulting from a 'good faith retirement' after age

sixty-five is a well-recognized change of circumstances event, prompting a

detailed review of the financial situation facing the parties to evaluate the

impact retirement has on a preexisting alimony award." Landers v. Landers,

444 N.J. Super. 315, 320 (App. Div. 2016) (quoting Silvan v. Sylvan, 267 N.J.

Super. 578, 581 (App. Div. 1993)). Still, it is the party seeking modification of

a prior alimony award who bears the burden of making a prima facie showing

of changed circumstances. Lepis, 83 N.J. at 157.

      Additionally, Lepis imposes a fairness dimension to the modification

analysis, even when the parties themselves have set the parameters of alimony.

See id. at 148-49; see also Konzelman v. Konzelman, 158 N.J. 185, 194 (1999)

("Courts have continuing power to oversee divorce agreements . . . [and] enforce

such agreements only to the extent they are fair and equitable.") (internal

citations and quotations omitted); Guglielmo v. Guglielmo, 253 N.J. Super. 531,

542 (App. Div. 1992) ("The law grants particular leniency to agreements made


                                                                           A-4377-19
                                      23
in the domestic arena," thus allowing "judges greater discretion when

interpreting such agreements.").

        Here, the judge properly considered plaintiff's application consistent with

these standards, as well as the framework outlined under N.J.S.A. 2A:34-

23(j)(3). This section of the statute applies to modification applications where

an obligor has reached full retirement age and where the parties' enforceable

written agreement was executed before the 2014 amendment to the alimony

statute. In particular, it requires the court to assess the obligee's ability to have

saved adequately for retirement, and to do so separate from eight other factors,

before determining "whether the obligor, by a preponderance of the evidence,

has    demonstrated     that   modification   or   termination    of   alimony      is

appropriate."4 N.J.S.A. 2A:34-23(j)(3); see also Landers, 444 N.J. Super. at

321-24.



4
    Specifically, N.J.S.A. 2A:34-23(j)(3) compels a judge to consider:

              (a) The age and health of the parties at the time of the
              application;
              (b) The obligor's field of employment and the generally
              accepted age of retirement for those in that field;
              (c) The age when the obligor becomes eligible
              for retirement at the obligor's place of employment,
              including mandatory retirement dates or the dates upon


                                                                               A-4377-19
                                        24
      Plaintiff argues the Family Part judge improperly weighed the various

factors under N.J.S.A. 2A:34-23(j)(3) and gave "overriding" weight to

defendant's level of financial independence and the financial impact of his

retirement upon her. He also contends the judge should not have considered any

income he receives beyond his Social Security benefits when evaluating his

termination application. We are not convinced.

      A fair reading of the judge's opinion confirms he carefully undertook the

necessary qualitative (versus quantitative) analysis of all the requisite statutory


            which continued employment would no longer
            increase retirement benefits;
            (d) The obligor's motives in retiring, including any
            pressures to retire applied by the obligor's employer or
            incentive plans offered by the obligor's employer;
            (e) The reasonable expectations of the parties
            regarding retirement during the marriage or civil union
            and at the time of the divorce or dissolution;
            (f) The ability of the obligor to maintain support
            payments following retirement, including whether the
            obligor will continue to be employed part-time or work
            reduced hours;
            (g) The obligee's level of financial independence and
            the financial impact of the obligor's retirement upon the
            obligee; and
            (h) Any other relevant factors affecting the parties'
            respective financial positions.

            [N.J.S.A. 2A:34-23(j)(3)(a) to (h).]



                                                                             A-4377-19
                                       25
factors before concluding the "termination of [defendant's] alimony will have a

significant deleterious effect on her." There is ample credible evidence in the

record to support this conclusion, particularly given the judge's finding that

defendant opted "to receive her Social Security benefits and . . . pension . . .

benefits at a date much earlier tha[n] plaintiff," as "the result of her limited skills

to obtain gainful employment as well as the vicissitudes of her life." We also

note the judge found defendant limited herself to a modest lifestyle after

experiencing "bad luck." Although plaintiff quarrels with these findings and the

weight given them, he provides us with no reasonable basis to question the

judge's analysis in this regard.

      We hasten to add that no income was imputed to defendant at the time of

the final hearing, likely given her lack of training, her absence from the

workforce, and her limited education. Yet she continuously sought employment

post-judgment and only stopped working in 2015, by which time she, too, had

reached a good faith retirement age. Moreover, defendant lost $42,000 per year

in alimony payments only three years after the parties executed their PSA, when

plaintiff became temporarily unemployed. Further, she suffered from cancer

and diabetes, and assumed a caretaking role for her elderly mother for several

years after entry of the MO. Given the totality of these circumstances, we find


                                                                                A-4377-19
                                         26
no fault with the judge's determination that defendant remains financially

dependent on plaintiff.

      We also are not persuaded the judge misinterpreted the MO by considering

plaintiff's sources of income beyond his Social Security benefits. In fact, the

judge acknowledged that under both the PSA and the MO, he was restricted from

considering "income-producing assets" acquired or earned by plaintiff post-

judgment, when assessing how much alimony plaintiff should pay. But, as

plaintiff's counsel acknowledged during argument before us, and defendant

argued in her pleadings when she initially opposed plaintiff's 2019 motion to

terminate alimony, neither the PSA nor the MO barred the judge from

considering income earned or acquired by plaintiff after the final hearing.

Plaintiff's concession is particularly significant given that in the year preceding

his retirement, his gross earnings were $564,947, i.e., well above the $125,000

cap set forth in the MO. Further, he received severance and bonus monies in

2017, both of which were reported as income on his 2017 W-2 from BMS. Thus,

we are satisfied the judge properly rejected plaintiff's contention that he could

only consider plaintiff's Social Security benefits when evaluating the

termination application.




                                                                             A-4377-19
                                       27
      Equally unconvincing is plaintiff's argument that the judge should not

have compared plaintiff's financial circumstances in 2019 to his financial

circumstances when the alimony award was last modified in 2000. N.J.S.A.

2A:34-23(j)(3) prompts such a comparison by compelling the obligor seeking a

modification or termination to produce a current CIS "as well as the [CISs] or

other relevant documents from the date of entry of the original alimony award

and from the date of any subsequent modification." See also R. 5:5-4(a)(5).

      In sum, based on plaintiff's improved financial circumstances in 2019, as

compared to 2000, and considering the terms of the PSA and MO, as well as the

judge's overarching responsibility to ensure the parties' marital agreements were

enforced only to the extent they were fair and just, we are persuaded the judge

did not err in finding plaintiff failed to establish a basis for terminating his

alimony obligation and that "the loss of alimony . . . to the defendant" would

have a "catastrophic effect" on her.

      To the extent we have not addressed plaintiff's remaining arguments, we

are satisfied they lack sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                              A-4377-19
                                        28